Citation Nr: 0904033	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-33 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
residuals of adenocarcinoma of the prostate, status post 
radical retropubic prostatectomy.

2.  Entitlement to a rating in excess of 50 percent for a 
major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
RO in Cleveland, Ohio, which continued a rating of 60 percent 
for residuals of prostate cancer and a rating of 30 percent 
for a major depressive disorder with anxiety.  

During the pendency of the appeal, an increased evaluation 
from 30 percent to 50 percent was granted for the major 
depressive disorder by the June 2004 Statement of the Case.  
The Board notes, with respect to increased ratings, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.

The veteran brought claims for entitlement to a total 
disability rating based on individual unemployability (TDIU), 
temporary total ratings for convalescence and service 
connection for hypertension.  The TDIU and temporary total 
ratings claims have been adjudicated.  The veteran initiated 
appeals of the temporary total rating granted in a January 
2008 rating decision.  The veteran failed to perfect that 
issue with a timely Substantive Appeal following an August 
2008 Statement of the Case; the issue is not before the 
Board.  The veteran's service connection claim for 
hypertension was deferred in a January 2008 rating decision 
and has not been adjudicated on the record presently before 
the Board.  The issue of service connection for hypertension 
is REFERRED to the RO for appropriate action.  




FINDINGS OF FACT

1.  The veteran's 60 percent rating for residuals of 
adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy, is the schedular maximum for a 
voiding dysfunction disability.

2.  The veteran's cancer is in remission and has not recurred 
and there is no evidence of renal dysfunction.

3.  The veteran is in receipt of special monthly compensation 
for loss of use of a creative organ and has temporary total 
ratings for convalescence for ameliorative surgeries 
undergone during the appeal.  

4.  The veteran's residuals of adenocarcinoma of the 
prostate, status post radical retropubic prostatectomy, does 
not present an exceptional or unusual disability picture.

5.  The veteran's major depressive disorder is manifested by 
reduced reliability and productivity, but not deficiencies in 
most areas or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 60 percent 
for residuals of adenocarcinoma of the prostate, status post 
radical retropubic prostatectomy, are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2008).

2.  The criteria for an evaluation greater than 50 percent 
for a major depressive disorder are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the veteran's claims for increased 
ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the veteran's claim, a 
letter dated in February 2003 fully satisfied the duty to 
notify provisions for the elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the four part test laid out in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Such notice was 
sent in a May 2008 letter.  Although this letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice in May 2008, he was provided four 
months to respond with additional argument and evidence and 
the claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
September 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran appropriate VA examinations in 
2007.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
treatment mentioned above, records of which are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2007 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Increased Ratings

The veteran contends that he is entitled to ratings in excess 
of 60 percent for his residuals of adenocarcinoma of the 
prostate, status post radical retropubic prostatectomy, and 
in excess of 50 percent for his major depressive disorder.  
For the reasons that follow, the Board concludes that 
increased ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

a. Residuals of Prostate Adenocarcinoma

The veteran's residuals of prostate adenocarcinoma have been 
rated as 60 percent disabling under Diagnostic Code (DC) 
7528.  See 38 C.F.R. § 4.115b (2008).  DC 7528 assigns a 100 
percent rating for active, recurrent or metastasized 
malignant neoplasms of the genitourinary system.  Id.  The 
disorder must be reevaluated following the conclusion of 
therapy.  Id.  The veteran's prostate adenocarcinoma is in 
remission and has not recurred for several years.  If there 
is no recurrence or metastasis, then the disability should be 
rated as renal or voiding dysfunction, whichever is 
predominant.  Id.  

In this case, the evidence does not show, nor does the 
veteran contend, that his disability includes renal 
dysfunction.  Thus, his prostate cancer residuals are 
appropriately rated under the criteria for evaluating voiding 
dysfunction.

The veteran has been rated as 60 percent disabled for voiding 
dysfunction.  A 60 percent rating is the schedular maximum 
for voiding dysfunction.  See 38 C.F.R. § 4.115a (2008).  
Additionally, the veteran is in receipt of special monthly 
compensation for loss of use of a creative organ and 
temporary total ratings for periods of convalescence 
following ameliorative surgeries in March 2005, December 2006 
and October 2007.

The only remaining possible way to reach a higher rating is 
through an extraschedular rating.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the veteran's residuals of 
prostate adenocarcinoma disability is not inadequate.  As 
fully detailed above, no higher schedular ratings are 
available.  The veteran complains of voiding dysfunction, the 
constant need for pads to control urinary incontinence, an 
inability to be in public due to a fear of an accident and an 
inability to have sex due to urinary incontinence.  His 
complained of symptoms are those contemplated by the General 
Ratings Formula.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  It 
does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he 
does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's increased rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Major Depressive Disorder

The veteran's service-connected major depressive disorder is 
evaluated as 50 percent disabling under the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2008).  Ratings are assigned according 
to the manifestation of particular symptoms.  However, the 
use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting; inability to establish and maintain effective 
relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9434.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  A score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A score of 31-40 represents "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
Id.  

The veteran underwent an April 2003 VA examination.  The 
report indicates a GAF score of 50.  At a July 2007 VA 
examination, the veteran received a GAF of 31.  A January 
2008 mental health intake assessment assigned a GAF of 45.  
An August 2008 psychiatric attending note shows a GAF score 
of 55.  These scores do not present a consistent picture of 
his disability, which ranges from moderate to major 
impairment.  

During the veteran's April 2003 VA examination, he appeared 
to have a relatively good level of functioning.  The veteran 
was very cooperative, appropriately dressed.  He spoke softly 
and sat in his chair and was obviously pretty uncomfortable 
and anxious about the examination.  He was alert and oriented 
to time, place and person. There was no evidence of a thought 
disorder, such as delusions or disorganized thinking.  His 
behavior was generally appropriate.  His self-care was good, 
but there was a faint odor of stale urine.  The veteran 
denied any active suicidal thoughts, plans, or intent but did 
say that he wonders often as to the use of his living.  There 
was no memory loss, but he seemed to get distracted very 
easily as he recalled past history.  There were no obsessions 
or ritualistic behavior.  His speech was soft and low toned, 
but of normal rate and flow.  He described panic attacks 
about once a week, which he used Klonopin to alleviate.  The 
veteran described significant sleep disturbance.  The veteran 
reported anhedonia, decreased motivation and lack of energy, 
which interfere with his activities.  The veteran described a 
very active life before his cancer, working as a pastor for 
twenty years.  He indicated a very strong relationship with 
his wife of 29 years.  The examiner indicated that the 
veteran has a depressed mood, feeling sad and hopeless most 
of the day, almost all the time.  The veteran had markedly 
diminished interest or pleasure in almost all activities most 
of the day, almost every day.  The veteran had some weight 
gain and significant insomnia.  The veteran expressed 
feelings of worthlessness and guilt about not being the 
provider.  There are significant problems in concentration as 
well as some thoughts and wishes of death.  The veteran was 
not actively suicidal and had never been.  The symptoms cause 
clinically significant distress and impairment in his social 
and occupational functioning, such that he gave up his work 
as a pastor.  The veteran did report that he had begun work 
as a houseparent for orphans.  The veteran's typical day was 
taking the kids to school in a van and then returning to lie 
around.  He reported no social activities and no other 
interests.  The examiner indicated a GAF score of 50 due not 
functioning at the job he was trained for.

The veteran's VA treatment records do not reflect regular 
psychiatric care from 2003 to 2007.  The veteran had 
significant care due to his prostate cancer residuals, during 
which he was found to be alert and oriented on every occasion 
a specific psychiatric notation was made.  

The next evaluation of record is the July 2007 VA examination 
report.  The veteran endorsed anxiety, nightmares, 
flashbacks, hyper reactivity, hypervigilance and insomnia due 
to post traumatic stress disorder.  The symptoms began 
following his prostate cancer treatment in 2001.  His 
nightmares continued into 2002, until he began psychotropic 
medication.  The veteran endorsed nine criteria of major 
depressive disorder: depressed mood most of the day, markedly 
diminished interest or pleasure in activities, significant 
weight gain, insomnia, psychomotor retardation, fatigue, 
feelings of worthlessness or excessive guilt, diminished 
ability to think or concentrate, and recurrent thoughts of 
death.  He reports these symptoms are present on a nearly 
daily basis.  The veteran asserted that he cannot work, 
requiring "an immense effort" to work even one day a week.  
He reported that he could not bear stress and that he 
overreacted at work and would have angry and loud responses 
to others.  The veteran indicated that he could feel no 
emotions as a result of his medications.  The examiner 
indicated he was severely depressed during the examination.  
The veteran reported leaving his work as a pastor after his 
cancer treatment.  In 2002, he began the work with the 
children's home discussed in the April 2003 VA examination.  
He left that job after two and a half years, worked for a 
store making deliveries for four months, then resigned due to 
his difficulties with others.  The veteran reported beginning 
work, one day a week at the Post Office, in October 2005.  
This examiner indicated that the veteran's psychiatric 
problems made him unemployable, identifying an executive 
function impairment of the brain.  

On examination, the veteran was dressed appropriately, with 
good grooming, hygiene and appearance.  His posture was good, 
gait normal and activity normal.  The veteran was 
cooperative, and spoke with normal rate, tone and volume.  
The veteran was goal-directed, relevant, and coherent.  He 
had no homicidal ideas and no suicidal ideas, but did have 
passive thoughts of being dead.  There were no perceptual 
disorders, such as hallucinations.  The examiner indicated 
that the veteran's thoughts were normal in production and 
continuity, but content was altered by constant negative 
feelings.  The veteran was alert and oriented to person, 
place and time.  The veteran's abstract thinking was normal.  
The veteran reported being forgetful and having trouble with 
names, but his immediate retention and delayed recall were 
good.  

The veteran's later VA treatment records do not agree with 
the July 2007 assessment.  A January 2008 mental health 
intake assessment appears to be the beginning of regular 
psychiatric treatment for the veteran, during which he would 
be evaluated every six months.  The intake assessment shows 
that the veteran reported needing no assistance with 
activities of daily life.  The veteran endorsed experiencing 
anger, resentment, worry, guilt, despair, fear, anxiety, 
hopelessness and sadness.  The veteran indicated he held a 
part-time job.  The veteran was appropriately dressed and 
groomed.  The veteran's behavior was within normal limits and 
friendly.  The veteran's speech was within normal limits and 
goal-directed.  The veteran's mood was flat with congruent 
affect.  He denied suicidal and homicidal or aggressive 
thoughts.  The veteran's thought quality was relevant, 
logical, tangential and able to take redirection.  The 
veteran's thought content had excessive worry, and intrusive 
thoughts and flashbacks.  

The final psychiatric assessment is a psychiatric attending 
note from August 2008.  The veteran was reassessed to renew 
his medications.  The veteran's hygiene and grooming were 
normal.  His mood was dysphoric and mood congruent.  His 
speech and thought process were normal.  He had no 
hallucinations and though content was appropriate.  There was 
no suicidal or homicidal ideation or intent.  He was alert 
and oriented to person, place, time and situation.  His 
insight and judgment were good.  His symptoms were considered 
moderate.  The veteran was scheduled for a six month 
followup.  

The Board finds that the veteran's disability picture more 
like the criteria for the 50 percent rating.  The veteran 
does not have, or has ever had, difficulties of speech or 
communication, thought process impairment, such as delusions, 
hallucinations or disorganized thinking.  The veteran has not 
ever been a danger to others and has denied being a danger to 
himself.  He does not have impaired impulse control or 
obsessional rituals.  The veteran has some difficulty with 
personal hygiene, caused mainly by his urinary incontinence.  
His depression and anxiety are heightened and lead him to 
withdraw from his prior social life.  The veteran continues 
to have a stable marriage and relationships with his 
children.  The Board recognizes that the veteran left his 
profession as a result of his disabilities and that his level 
of social activity has diminished.  The April 2003, January 
and August 2008 assessments agree that the veteran does have 
a significant disability, but not a severe or total 
disability.  The July 2007 VA examination report depicts a 
total disability, but the veteran's complaints of PTSD and 
the executive function impairment were not present during 
other examinations.  The July 2007 VA examination report 
indicates the veteran also stated that he needed money.  The 
January and August 2008 assessments were in the course of 
treatment and the veteran appeared to have a much higher 
level of functioning at these sessions.  In sum, the Board 
finds that preponderance of the evidence shows that the 
veteran's major depressive disorder is productive of reduced 
reliability and productivity, but not deficiencies in most 
areas or total impairment.  The criteria for a rating in 
excess of 50 percent have not been met.  See 38 C.F.R. 
§ 4.130, supra.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the veteran's major depressive 
disorder is not inadequate.  His complained of symptoms are 
those contemplated by Diagnostic Code 9434.  There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  It does not appear that 
the veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service-
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 50 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's increased rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to a rating in excess of 60 percent for residuals 
of adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy, is denied.

Entitlement to a rating in excess of 50 percent for a major 
depressive disorder is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


